Citation Nr: 1610823	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-48 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to December 17, 2012.

2.  Entitlement to an increased rating for actinic keratoses, solar lentigos and seborrheic keratoses of the scalp and back (skin disability), currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945 and from September 1950 to October 1951.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims on appeal.  Thereafter, in a January 2015 rating decision, the RO increased the Veteran's disability rating for PTSD to 100 percent, effective December 17, 2012.  Thus, the appeal as to that issue is limited to the period of the claim prior to December 17, 2012. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the claims on appeal.

As noted above, the Veteran's claim for an increased rating for PTSD is limited to the period of the claim prior to December 17, 2012.  Unfortunately, while the record does contain an October 2009 VA examination report and VA treatment records from November 2008 to October 2009, there are no treatment records available for any time thereafter.  In this regard, the Board notes that the available treatment records indicate that the Veteran was participating in individual and group therapy during the appeal.  Given the fact that there are no relevant contemporaneous medical records to document the severity of the Veteran's PTSD during large portions of the period on appeal, the Board finds that remand for procurement of these records is warranted.  38 U.S.C.A. § 5103A(c) (West 2014).

Similarly, the Veteran reported during a December 2012 VA skin examination that he receives private treatment from a dermatologist approximately once every six months and that during a May 2009 examination, the Veteran reported being seen by Dr. Gates for dermatology issues since 1996.  These records appear relevant and attempts to obtain them should be made.  As remand of this issue is otherwise required and as the last VA examination was conducted over three years ago, the Board finds that remand for a new VA examination is also warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The claim for a TDIU is inextricably intertwined with the increased rating claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his PTSD and skin disabilities, to include Dr. Gates.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2. Associate updated VA treatment records dating since November 2009 with the claims file.

3. After the above has been completed to the extent possible, schedule the Veteran for a VA skin examination to assess the current severity of his service-connected skin disorder.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all  clinical findings should be reported in detail.  If the examination reveals any scars, a scars disability benefits questionnaire should also be completed by  the examiner.  All symptomatology associated with   the Veteran's skin disability should be reported.  

4. After undertaking the development above, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

